Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has submitted drawing and therefore the previous objection does not apply anymore.
Applicant has updated specification as recommended therefore the previous objections do not apply anymore.
Applicant’s arguments with respect to 103 rejections involving Smelcer1, Kahlke, and Smelcer2 have been considered but are moot because the claims have been amended and there is a new ground of rejection listed below in the current office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smelcer (US Publication No. 20110146594 referred to as Smelcer1) in view of Steinhafel (US Publication No. 20120291719), Pacholski (US Publication No. 20120080172), Smelcer (US Patent No. 9097436 referred to as Smelcer2), and Kahlke (US Patent No. 6129545).
Regarding Claim 1, Smelcer1 teaches a smoke tube boiler (Figure 2) comprising: a mix chamber (84) which includes a mixing space in which combustion gas and air are mixed (Figure 1, paragraph 0031), a mix chamber body having a flat shape (Figure 2), and a flat plate-shaped burner disposed in a horizontal direction above a combustion chamber and positioned over the entire area of the mixing space (101, paragraph 0033, Figure 2); and a heat exchanger (Figure 2, 40) which includes an outer shell forming an outer wall of a water tank into and from which a heat medium is introduced and discharged 

    PNG
    media_image1.png
    685
    495
    media_image1.png
    Greyscale

a firing rod assembly assembled to pass through one side portion of the mix chamber to one side of the flat plate-shaped burner and confiqured to extend across an upper portion of the combustion chamber toward a lower side of the flat plate-shaped burner; a sealing means confiqured to block leakaqe of mixed qas of the mixinq space and exhaust gas of the combustion chamber to the outside through a gap between the mix chamber and the firing rod assembly; and a cooling means configured to block transfer of combustion heat generated in the combustion chamber to a sealinq means.
	Steinhafel teaches turbulators (68, baffles) coupled to an inner side of the tube (Figure 1) and configured to induce occurrence of a turbulent flow in the flow of the combustion gas (paragraph 0023) to increase turbulence (paragraph 0023).
	Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings Smelcer1 with turbulators coupled to an inner side of the tube and configured to induce occurrence of a turbulent flow in the flow of the combustion gas in view of the teachings of Steinhafel to increase turbulence.

    PNG
    media_image2.png
    778
    487
    media_image2.png
    Greyscale

	Pacholski teaches multi-stage barriers (5,6,7) disposed between the outer shell (9) and the tube (1) and configured to induce a heat medium flow direction to be alternately changed between a radially inward direction and a radially outward direction (Figure 1) to increase the effectiveness of heat exchange (paragraph 0020).
	Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with multi-stage barriers 

    PNG
    media_image3.png
    694
    503
    media_image3.png
    Greyscale

Kahlke teaches a sealing means (12, 13) configured to block leakage of mixed gas of the mixing space (21, prechamber) and exhaust gas of the combustion chamber (annotated Figure 1) to the outside through a gap between the mix chamber and the firing rod assembly (Figure 6, column 4 lines 28 to 36) to provide an improved gas burner readily adapted to a wide range of gas pressures (column 2 lines 36 to 37). 
[AltContent: textbox (Kahlke: Figure 1)]
    PNG
    media_image4.png
    540
    510
    media_image4.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and a sealing means configured to block leakage of mixed gas of the mixing space and exhaust gas of the combustion chamber to the outside through a gap between the mix chamber and the firing rod assembly in view of the teachings of Kahlke to provide an improved gas burner readily adapted to a wide range of gas pressures.
Smelcer2 teaches a firing rod assembly (120, 98, Figure 4) assembled to pass through one side portion of the mix chamber (79, Figure 4, understood 98 passes through flange of 79) to one side of the flat plate-shaped burner (101, Figure 4), and configured to extend across an upper portion of the combustion chamber toward a lower side of the flat plate-shaped burner (column 10 lines 5 to 13: direct spark ignition element extending downward into the combustion chamber) so that when the operation of the apparatus is first initiated, the fuel and air mixture can be ignited (column 10 lines 5 to 13) and a cooling means configured to block transfer of combustion heat generated in the combustion chamber (annotated Figure 4, column 6 lines 27 to 45) to a sealing means [AltContent: textbox (Smelcer2: Figure 4)]
    PNG
    media_image5.png
    358
    550
    media_image5.png
    Greyscale
(column 6 lines 43 to 45). 

For clarity, Smelcer1 teaches an apparatus much like the claimed invention but does not expressly teach many of the other claimed elements. Steinhafel teaches turbulators that are used in the tubes of the heat exchanger to increase heat transfer efficiency. Pacholski teaches horizontal baffles that increase heat transfer efficiency. Therefore, it would have been obvious for a person having ordinary skill in the art to combine both the teachings of Steinhafel and Pacholski to Smelcer1 to improve the performance of a heat exchanger. Kahlke teaches sealing elements around the burner flange and the mixing chamber flange. Therefore, it would have been obvious to a person having ordinary skill in the art to recognize that gaskets may be used for sealing means and apply the teachings of Kahlke to the combined teachings. Smelcer2 teaches a firing rod assembly for starting combustion and more expressly teaches a cooling means used to block heat transfer to the sealing means. Because it 
Regarding Claim 5, the combined teachings teach the invention as described above and further teach wherein a space (Smelcer1: 84) between a lower surface of the mix chamber body (Smelcer1: 80) and an upper surface of the flat plate-shaped burner (Smelcer1: 101 spans across ring 99, paragraph 0033) is formed in a flat disc shape (Smelcer1: Figure 1).
Regarding claim 7, as applied to claim 
Smelcer2 further teaches wherein the cooling means includes an air-cooled cooling means (claim 6) and a water-cooled cooling means (annotated Figure 4) to provide a burner for a water heating apparatus having a high turndown ratio (column 3 lines 39 to 41).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include wherein the cooling means includes an air-cooled cooling means and a water-cooled cooling means in view of the further teachings of Smelcer2 to provide a burner for a water heating apparatus having a high turndown ratio.
Regarding Claim 10, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach wherein a round portion configured to provide support against a water 
Smelcer2 further teaches wherein a round portion (annotated Figure 4) configured to provide support against a water pressure of the heat medium stored in the water tank (26) is formed at an upper portion of the upper tube plate (upper side of 34) to provide a burner for a water heating apparatus having a high turndown ratio (column 3 lines 39 to 41).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include wherein a round portion configured to provide support against a water pressure of the heat medium stored in the water tank is formed at an upper portion of the upper tube plate in view of the teachings of Smelcer2 to provide a burner for a water heating apparatus having a high turndown ratio.
Additionally, courts have held that matters of choice are not patentable when a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. In this instance, the claim language states the significance of the feature, but the significance would still have been known to a person having ordinary skill in the art. Therefore, it would have been obvious to modify the corner shown in Smelcer2 to be round for the reasons claimed. 
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Smelcer (US Publication No. 20110146594 referred to as Smelcer1) in view of Steinhafel (US Publication No. 20120291719), Pacholski (US Publication No. 20120080172), Smelcer (US Patent No. 9097436 referred to as Smelcer2), and Kahlke (US Patent No. 6129545) as applied to claim 1 in further view of Ferguson (US Publication No. 20090165733).
Regarding claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein: a mix chamber flange and a burner flange are disposed to come in contact with 
Ferguson teaches wherein: a mix chamber flange and a burner flange are disposed to come in contact with each other at the one side portion of the mix chamber and seal the mixing space (121, paragraph 0047) for igniting air and fuel supplied to the interior of the inner cylindrical chamber to thereby produce products of combustion for heating water contained within the associated water heater tank (paragraph 0026).

    PNG
    media_image6.png
    419
    597
    media_image6.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: a mix chamber flange and a burner flange are disposed to come in contact with each other at the one side portion of the mix chamber and seal the mixing space in view of the teachings of Ferguson for igniting air and fuel supplied to the interior of the inner cylindrical chamber to thereby produce products of combustion for heating water contained within the associated water heater tank (paragraph 0026).

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and the sealing means includes a first sealing member disposed at a portion where the mix chamber flange and the burner flange come in contact with each other and configured to prevent leakage of the mixed gas in view of the further teachings of Kahlke to provide an improved gas burner readily adapted to a wide range of gas pressures.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smelcer (US Publication No. 20110146594 referred to as Smecler1) in view of Steinhafel (US Publication No. 20120291719) as applied to claim 3 in further view of Pacholski (US Publication No. 20120080172), Smelcer (US Patent No. 9097436 referred to as Smelcer2), Kahlke (US Patent No. 6129545), and Ferguson (US Publication No. 20090165733) as applied to claim 3 in further view of Young (US Patent No. 8512034).
Regarding claim 4, the combined teachings teach the invention as described above and further teach a firing rod and a flame sensing rod are disposed at an upper portion of the one side portion of the mix chamber (claim 2: Smelcer2) but fail to teach wherein: the firing rod assembly includes a firing rod and a flame sensing rod; a firing rod coupling plate to which the firing rod is coupled by passing therethrough and a flame sensing rod coupling plate to which the flame sensing rod is coupled by passing therethrough…, and the sealing means is disposed between the upper portion of the one side portion of the mix chamber and the firing rod coupling plate and between the upper portion of the one side portion of the mix chamber and the flame sensing rod coupling plate.

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: the firing rod assembly includes a firing rod and a flame sensing rod, a firing rod coupling plate to which the firing rod is coupled by passing therethrough and a flame sensing rod coupling plate to which the flame sensing rod is coupled by passing therethrough in view of the teachings of Young to more easily assembly, remove and/or replace one or more components of a pilot burner assembly.

    PNG
    media_image7.png
    606
    327
    media_image7.png
    Greyscale

Kahlke further teaches and the sealing means is disposed between the upper portion of the one side portion of the mix chamber (21) and the firing rod coupling plate (16) and between the upper portion of the one side portion of the mix chamber (21) and the flame sensing rod coupling plate (16) to provide an improved gas burner readily adapted to a wide range of gas pressures (column 2 lines 36 to 37).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and the sealing means is disposed between the upper portion of the one side portion of the mix chamber and the firing rod coupling plate and between the upper portion of the one side portion of the mix chamber and the flame .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smelcer (US Publication No. 20110146594 referred to as Smecler1) in view of Steinhafel (US Publication No. 20120291719) as applied to claim 7 in further view of Pacholski (US Publication No. 20120080172), Smelcer (US Patent No. 9097436 referred to as Smelcer2), and Kahlke (US Patent No. 6129545) as applied to claim 7 in further view of Tramontini (US Patent No. 2990877).
Regarding claim 8, the combined teachings teach the invention as described above but fail to teach wherein: a mix chamber flange and a burner flange are disposed to come in contact with each other at the one side portion of the mix chamber and seal the mixing space; the firing rod assembly is assembled to pass through the mix chamber flange and the burner flange; and the air-cooled cooling means allows the mix chamber flange and the burner flange to be cooled by mixed gas introduced into the mixing space.
Tramontini teaches wherein: a mix chamber flange (annotated Figure 4) and a burner flange (annotated Figure 4) are disposed to come in contact with each other at the one side portion of the mix chamber (mix chamber is gap between 52 and 60) and seal the mixing space (55 seal the mixing space); the firing rod assembly (78) is assembled to pass through the mix chamber flange (annotated Figure 4) and the burner flange (annotated Figure 4); and the air-cooled cooling means (66, column 5 lines 53 to 60) allows the mix chamber flange and the burner flange to be cooled by mixed gas introduced into the mixing space (annotated Figure 4) to provide an improved heater burner of the spark-ignited spray type which has high efficiency and which will operate for long periods without attention (column 1 lines 16 to 19).
[AltContent: textbox (Tramontini: Figure 4)]Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include wherein: a mix chamber .

    PNG
    media_image8.png
    624
    561
    media_image8.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smelcer (US Publication No. 20110146594 referred to as Smecler1) in view of Steinhafel (US Publication No. 20120291719) as applied to claim 7 in further view of Pacholski (US Publication No. 20120080172), Smelcer (US Patent .
Regarding claim 9, the combined teachings teach the invention as described above but fail to teach wherein: a mix chamber flange and a burner flange are disposed to come in contact with each other at the one side portion of the mix chamber and seal the mixing space; the firing rod assembly is assembled to pass through the mix chamber flange and the burner flange; and the water-cooled cooling means is disposed to allow an upper tube plate flange, which is formed at an upper end of the upper tube plate that comes in contact with the heat medium of the water tank, to come in surface contact with the burner flange so that the burner flange is cooled.
Tramontini teaches wherein: a mix chamber flange (annotated Figure 4) and a burner flange (annotated Figure 4) are disposed to come in contact with each other at the one side portion of the mix chamber (mix chamber is gap between 52 and 60) and seal the mixing space (55 seal the mixing space); the firing rod assembly (78) is assembled to pass through the mix chamber flange (annotated Figure 4) and the burner flange (annotated Figure 4) to provide an improved heater burner of the spark-ignited spray type which has high efficiency and which will operate for long periods without attention (column 1 lines 16 to 19).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include wherein: a mix chamber flange and a burner flange are disposed to come in contact with each other at the one side portion of the mix chamber and seal the mixing space; the firing rod assembly is assembled to pass through the mix chamber flange and the burner flange in view of the teachings of Tramontini to provide an improved heater burner of the spark-ignited spray type which has high efficiency and which will operate for long periods without attention.

Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include and the water-cooled cooling means is disposed to allow an upper tube plate flange, which is formed at an upper end of the upper tube plate that comes in contact with the heat medium of the water tank, to come in surface contact with the burner flange so that the burner flange is cooled in view of the further teaching of Dalhuisen to provide a gas burner and a gas burner system the heat transfer takes place to considerable extent.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smelcer (US Publication No. 20110146594 referred to as Smelcer1) in view of Steinhafel (US Publication No. 20120291719), Pacholski (US Publication No. 20120080172), Smelcer (US Patent No. 9097436 referred to as Smelcer2), and Kahlke (US Patent No. 6129545) as applied to claim 1 in further view of Dalhuisen (US Patent No. 5338184).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach wherein a height between a lower surface of the flat plate-shaped burner that is inserted into the upper tube plate and a bottom surface of the upper tube plate is set so that an end of a flame generated in the flat plate-shaped burner is spaced a predetermined distance apart from the bottom surface of the upper tube plate.

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein a height between a lower surface of the flat plate-shaped burner that is inserted into the upper tube plate and a bottom surface of the upper tube plate is set so that an end of a flame generated in the flat plate-shaped burner is spaced a predetermined distance apart from the bottom surface of the upper tube plate in view of the teachings of Dalhuisen to provide a gas burner and a gas burner system the heat transfer takes place to considerable extent.
Claims 12 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Smelcer (US Publication No. 20110146594 referred to as Smelcer1) in view of Steinhafel (US Publication No. 20120291719), Pacholski (US Publication No. 20120080172), Smelcer (US Patent No. 9097436 referred to as Smelcer2), and Kahlke (US Patent No. 6129545) as applied to claim 1 in further view of Kim (US Publication No. 20160061445).
Regarding claim 12, the combined teachings teach the invention as described above but fail to teach further comprising a pre-mixing chamber having a space provided therein in which air for combustion and gas which are supplied to the mix chamber are pre-mixed, wherein the space in which the air and gas are pre-mixed is divided in multiple stages by a Venturi structure inside the pre-mixing chamber; and a direction of flow of the gas supplied into the pre-mixing chamber and a direction of flow of the air supplied into the pre-mixing chamber are parallel.

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include Smelcer2 further comprising a pre-mixing chamber having a space provided therein in which air for combustion and gas which are supplied to the mix chamber are pre-mixed in view of the teachings of Smelcer2 to provide a burner for a water heating apparatus having a high turndown ratio.
Kim teaches wherein the space in which the air and gas are pre-mixed is divided in multiple stages by a Venturi structure inside the pre-mixing chamber (120, 100); and a direction of flow of the gas supplied into the pre-mixing chamber and a direction of flow of the air supplied into the pre-mixing chamber are parallel (211, 110, Figure 3) so that the dual venturi can easily control the turn-down ratio (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the space in which the air and gas are pre-mixed is divided in multiple stages by a Venturi structure inside the pre-mixing chamber; and a direction of flow of the gas supplied into the pre-mixing chamber and a direction of flow of the air supplied into the pre-mixing chamber are parallel in view of the teachings of Kim so that the dual venturi can easily control the turn-down ratio.
Regarding claim 13, as applied to claim 12, the combined teachings teach the invention as described above but fail to teach further comprising a mixture regulating part configured to open and close flow paths of the air and gas that pass through the pre-mixing chamber and regulate a supply flow rate of the mixture.

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising a mixture regulating part configured to open and close flow paths of the air and gas that pass through the pre-mixing chamber and regulate a supply flow rate of the mixture in view of the further teachings of Kim so that the dual venturi can easily control the turn-down ratio.
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above but fail to teach wherein: the pre-mixing chamber is divided into a first path and a second path by a partition member disposed therebetween; and an air flow path and a gas flow path connected to the first path are in an open state at all times, and an air flow path and a gas flow path connected to the second path are opened and closed by the mixture regulating part.
Kim further teaches wherein: the pre-mixing chamber is divided into a first path (110) and a second path (120) by a partition member disposed therebetween (130); and an air flow path (110) and a gas flow path (211) connected to the first path (110) are in an open state at all times (paragraph 0045), and an air flow path and a gas flow path connected to the second path are opened and closed by the mixture regulating part (paragraph 0045) so that the dual venturi can easily control the turn-down ratio (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: the pre-mixing chamber is divided into a first path and a second path by a partition member disposed therebetween; and an air flow path and a gas flow path connected to the first path are in an open state at all times, and 
Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described above but fail to teach wherein: a first gas distributing member configured to distribute and supply gas supplied from a first gas supply hole to a throat portion of the first path is coupled to the first path; and a second gas distributing member configured to distribute and supply gas supplied from a second gas supply hole to a throat portion of the second path is coupled to the second path.
Kim further teaches wherein: a first gas distributing member (210) configured to distribute and supply gas supplied from a first gas supply hole (211) to a throat portion of the first path (110) is coupled to the first path (Figure 3, paragraph 0035); and a second gas distributing member (220) configured to distribute and supply gas supplied from a second gas supply hole (221) to a throat portion of the second path is coupled to the second path (120, Figure 3, paragraph 0035) so that the dual venturi can easily control the turn-down ratio (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: a first gas distributing member configured to distribute and supply gas supplied from a first gas supply hole to a throat portion of the first path is coupled to the first path; and a second gas distributing member configured to distribute and supply gas supplied from a second gas supply hole to a throat portion of the second path is coupled to the second path in view of the further teachings of Kim so that the dual venturi can easily control the turn-down ratio.
Regarding claim 16, as applied to claim 14, the combined teachings teach the invention as described above but fail to teach wherein: the mixture regulating part includes a first opening/closing member configured to open and close a flow path of air passing through the second path and a second 
Kim further teaches wherein: the mixture regulating part (400) includes a first opening/closing member (420) configured to open and close a flow path of air passing through the second path (120) and a second opening/closing member (440) configured to open and close a flow path of gas that is connected to the second path (Figure 4, paragraph 0037); and opening/closing operations of the first opening/closing member (420) and the second opening/closing member (440) are simultaneously performed by interlocking (paragraph 0037) so that the dual venturi can easily control the turn-down ratio (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: the mixture regulating part includes a first opening/closing member configured to open and close a flow path of air passing through the second path and a second opening/closing member configured to open and close a flow path of gas that is connected to the second path; and opening/closing operations of the first opening/closing member and the second opening/closing member are simultaneously performed by interlocking in view of the further teachings of Kim so that the dual venturi can easily control the turn-down ratio.
Regarding claim 17, as applied to claim 16, the combined teachings teach the invention as described above but fail to teach wherein: the first opening/closing member includes a body coupled to a rotating shaft of a driving part and disposed in a transverse direction in the second path and a wing portion formed in a size corresponding to the second path and coupled to oppose an outer side surface of the body; and the second opening/closing member reciprocates in the transverse direction by interlocking with rotation of the first opening/closing member, wherein: a first sharp edge portion 
Kim further teaches wherein: the first opening/closing member (420) includes a body coupled to a rotating shaft of a driving part and disposed in a transverse direction in the second path and a wing portion formed in a size corresponding to the second path and coupled to oppose an outer side surface of the body (Figure 3 & 4, paragraph 0037 & 0041: motor is outside of housing); and the second opening/closing member reciprocates in the transverse direction by interlocking with rotation of the first opening/closing member (440, paragraph 0037, Figure 4) so that the dual venturi can easily control the turn-down ratio (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: the first opening/closing member includes a body coupled to a rotating shaft of a driving part and disposed in a transverse direction in the second path and a wing portion formed in a size corresponding to the second path and coupled to oppose an outer side surface of the body; and the second opening/closing member reciprocates in the transverse direction by interlocking with rotation of the first opening/closing member in view of the further teachings of Kim so that the dual venturi can easily control the turn-down ratio.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smelcer (US Publication No. 20110146594 referred to as Smelcer1) in view of Steinhafel (US Publication No. 20120291719), Pacholski (US Publication No. 20120080172), Smelcer (US Patent No. 9097436 referred to as Smelcer2), Kahlke (US Patent No. 6129545), and Kim (US Publication No. 20160061445) as applied to claim 17 in further view of Lee (Foreign Patent No. KR101331426).
Regarding claim 18, the combined teachings teach the invention as described above but fail to teach wherein: a first sharp edge portion configured to protrude toward the second opening/closing member and a first bottom portion recessed in the opposite direction are alternately formed in the circumferential direction on the body of the first opening/closing member, and a first inclined portion is formed in a section between the first sharp edge portion and the first bottom portion; a second sharp edge portion, a second bottom portion, and a second inclined portion which have shapes corresponding to the first sharp edge portion, the first bottom portion, and the first inclined portion are formed on a body of the second opening/closing member; and the second opening/closing member is elastically supported by an elastic member so as to be pressed toward the first opening/closing member.
Lee teaches wherein: a first sharp edge portion (432) configured to protrude toward the second opening/closing member (440) and a first bottom portion (433) recessed in the opposite direction are alternately formed in the circumferential direction on the body of the first opening/closing member (430), and a first inclined portion (annotated Figure 5a) is formed in a section between the first sharp edge portion (432) and the first bottom portion (433); a second sharp edge portion (442), a second bottom portion (443), and a second inclined portion (annotated Figure 5b) which have shapes corresponding to the first sharp edge portion (432), the first bottom portion (433), and the first inclined portion (annotated Figure 5a) are formed on a body of the second opening/closing member (annotated Figure 5b); and the second opening/closing member (annotated Figure 5b) is elastically supported by an elastic member so as to be pressed toward the first opening/closing member (451, see translation) to open or block secondary air and gas inlets, thereby enabling efficient heat control (Technical Field section).

    PNG
    media_image9.png
    387
    407
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    391
    348
    media_image10.png
    Greyscale
 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teaching to include wherein: a first sharp edge portion configured to protrude toward the second opening/closing member and a first bottom portion recessed in the opposite direction are alternately formed in the circumferential direction on the body of the first opening/closing member, and a first inclined portion is formed in a section between the first sharp edge portion and the first bottom portion; a second sharp edge portion, a second bottom portion, and a second inclined portion which have shapes corresponding to the first sharp edge portion, the first bottom portion, and the first inclined portion are formed on a body of the second opening/closing member; and the second opening/closing member is elastically supported by an elastic member so as to be pressed toward the first opening/closing member in view of the teachings of Lee to open or block secondary air and gas inlets, thereby enabling efficient heat control.
Claim 19 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smelcer (US Publication No. 20110146594 referred to as Smelcer1) in view of Steinhafel (US Publication No. 20120291719), Pacholski (US Publication No. 20120080172), Smelcer (US Patent No. 9097436 referred to as Smelcer2), Kahlke (US Patent No. 6129545), Kim (US Publication No. 20160061445), and Lee .
Regarding claim 19, the combined teachings teach the invention as described above but fail to teach wherein: the second opening/closing member further includes a guide member configured to guide the body of the second opening/closing member to reciprocate; and a guide groove and a guide rib are formed at corresponding positions in the body of the second opening/closing member and the guide member.
Kim further teaches wherein: the second opening/closing member (440) further includes a guide member (450) configured to guide the body of the second opening/closing member (440) to reciprocate (paragraph 0039) so that the dual venturi can easily control the turn-down ratio (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: the second opening/closing member further includes a guide member configured to guide the body of the second opening/closing member to reciprocate in view of the further teachings of Kim so that the dual venturi can easily control the turn-down ratio.
Kim2 teaches and a guide groove (131, Figure 6) and a guide rib (122, Figure 3a) are formed at corresponding positions in the body of the second opening/closing member (120) and the guide member (130) so that the moving body moves within the guide tube in a longitudinal direction of the guide tube (paragraph 0037).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and a guide groove and a guide rib are formed at corresponding positions in the body of the second opening/closing member and the guide member in view of the teachings of Kim2 so that the moving body moves within the guide tube in a longitudinal direction of the guide tube.
Regarding claim 20, as applied to claim 19, the combined teachings teach the invention as described above but fail to teach wherein: at the time of contact between the first sharp edge portion of the first opening/closing member and the second bottom portion of the second opening/closing member and contact between the first bottom portion of the first opening/closing member and the second sharp edge portion of the second opening/closing member, while the wing portion of the first opening/closing member is disposed in a direction parallel to a transverse cross-section of the second path so that flow of air to the second path is blocked, the second opening/closing member is moved toward one side and comes in close contact with a communication hole disposed in a gas flow path connected to the second path so that flow of gas to the second path is blocked; and at the time of contact between the first sharp edge portion of the first opening/closing member and the second sharp edge portion of the second opening/closing member, while the wing portion of the first opening/closing member is disposed in a direction perpendicular to the transverse cross-section of the second path so that the second path is opened, the second opening/closing member is moved toward the other side and spaced apart from the communication hole so that the gas flow path connected to the second path is opened.
Lee further teaches wherein: at the time of contact between the first sharp edge portion of the first opening/closing member and the second bottom portion of the second opening/closing member and contact between the first bottom portion of the first opening/closing member and the second sharp edge portion of the second opening/closing member, while the wing portion of the first opening/closing member is disposed in a direction parallel to a transverse cross-section of the second path so that flow of air to the second path is blocked, the second opening/closing member is moved toward one side and comes in close contact with a communication hole disposed in a gas flow path connected to the second path so that flow of gas to the second path is blocked; and at the time of contact between the first sharp edge portion of the first opening/closing member and the second sharp edge portion of the second 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: at the time of contact between the first sharp edge portion of the first opening/closing member and the second bottom portion of the second opening/closing member and contact between the first bottom portion of the first opening/closing member and the second sharp edge portion of the second opening/closing member, while the wing portion of the first opening/closing member is disposed in a direction parallel to a transverse cross-section of the second path so that flow of air to the second path is blocked, the second opening/closing member is moved toward one side and comes in close contact with a communication hole disposed in a gas flow path connected to the second path so that flow of gas to the second path is blocked; and at the time of contact between the first sharp edge portion of the first opening/closing member and the second sharp edge portion of the second opening/closing member, while the wing portion of the first opening/closing member is disposed in a direction perpendicular to the transverse cross-section of the second path so that the second path is opened, the second opening/closing member is moved toward the other side and spaced apart from the communication hole so that the gas flow path connected to the second path is opened in view of the further teachings of Lee to open or block secondary air and gas inlets, thereby enabling efficient heat control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Seeley (US Publication No. 20150184850) teaches a radiant burner.
Akagi (US Publication No. 20120301836) teaches a plate type burner.
Pacholski (US Publication No. 20120138278) teaches a heat exchanger. 
Lovascio (US Publication No. 20100116226) teaches a boiler with a combustion head cooling system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        ern